PER CURIAM.
It was conceded at the argument that the General Newton was not at fault for tying up at the coal dock in Hoboken. *836That she was not at fault in failing to blow her whistle is manifest, because there is no law requiring her to do so, and, on the contrary, every reason why she should not do so. As was pointed out at the argument, she was moored fast to the dock, and sounding fog signals by her would only have tended to confuse and mislead moving vessels. As there was no fault on the part of the Newton, it is evident that the collision was due either to inevitable accident or to the fault of the No. 5. The case presents no element of inevitable accident. The careless navigation of No. 5 fully accounts for the collision. She was navigating in a fog so dense that she did not see the Newton-until she was about 75 feet distant; she was then proceeding at a rate of speed which could not be checked in time to prevent the collision. That she was proceeding at a considerable rate of speed is made plain by the fact that her tow, the carfloat, struck the starboard side of the Newton with such force as to break in her house, sever her steam pipes and shift her boiler. We agree with the district judge, and nothing further need be added to his opinion.
The decree is affirmed, with interest and costs.